Citation Nr: 0938937	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1950 to 
November 1953 and from December 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.  

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in December 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's assertions concerning his exposure to 
stressful events during service are consistent with the 
circumstances of his service and are credible.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due to stressors associated with the of the Veteran's 
period of active service in Korea.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disorder manifested by PTSD is due to stressors that were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In an October 2006 statement, the Veteran claimed to have 
PTSD as a result of his service in Korea.  

A January 2007 stressor statement from the Veteran indicated 
that he had served as an ambulance driver.  The Veteran 
stated that Air Force bombers returning from their missions 
with "hung" bombs would explode when the pilots missed the 
landing strip.  Other times, he saw bombers that would just 
miss the landing strip and crash, requiring the pilots to be 
rescued from the planes.  While a rescue mission was 
underway, machine gun bullets would be "flying" everywhere 
in the process of moving the pilots from the planes to the 
hospital.  Finally, the Veteran reported entering a building 
where the bodies of young servicemen were stored awaiting 
shipment home.  He report seeing a friend's corpse there 
among all of the dead bodies and believes his friend must 
have overdosed on drugs.  

A May 2007 letter by fellow serviceman D.H.S. indicated that 
the Veteran's stressors did occur during the Veteran's period 
of service as an ambulance driver.  

Based on this independent corroborating evidence, the Board 
concludes that the Veteran was exposed to stressful incidents 
associated with his duty as an ambulance driver while he 
served in Korea.  See Doran, Suozzi.  

With regard to the question of whether the Veteran has PTSD 
as a result of his confirmed stressor, an August 2006 letter 
from the Veteran's treating physicians, noted that the 
Veteran had developed behaviors which were consistent with 
PTSD, most notably that of emotional numbing, social 
isolation, chronic depression and difficulty tolerating 
normal stressors.  

The physicians further noted that it was clear that the 
Veteran had been adversely affected by his exposure to the 
military traumas described hereinabove, and that his PTSD had 
made it virtually impossible for him to be gainfully 
employed.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilber v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board, in resolving all reasonable doubt in the 
Veteran's favor, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


